Citation Nr: 0205195	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include actinic keratosis, on a direct basis, or 
alternatively as a manifestation of an undiagnosed illness. 

2.  Entitlement to service connection for a 
respiratory/pulmonary disorder, on a direct basis, or 
alternatively as a manifestation of an undiagnosed illness. 

3.  Entitlement to service connection for headaches, on a 
direct basis, or alternatively as a manifestation of an 
undiagnosed illness. 

4.  Entitlement to service connection for a disability 
manifested by fatigue, on a direct basis, or alternatively as 
a manifestation of an undiagnosed illness. 

5.  Entitlement to service connection for a liver condition, 
on a direct basis, or alternatively as a manifestation of an 
undiagnosed illness. 

6.  Entitlement to service connection for diabetes mellitus. 

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, paranoid 
type; depression; organic mood disorder; atypical bipolar 
disorder; psychosis not otherwise specified, cognitive 
disorder not otherwise specified, and panic disorder with 
agoraphobia, on a direct basis, or alternatively as a 
manifestation of an undiagnosed illness. 

8.  Entitlement to service connection for a right ankle 
disorder. 

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1975 and from November 1990 to June 1991, which 
included service in the Southwest Asia theater. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in pertinent part denied the 
above claims. 

In July 2000, the Board issued a decision in which service 
connection for all of the claims under current appellate 
consideration was denied on the basis that they were not well 
grounded and in which it was determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for hypertension.  In January 2002, the 
Court of Appeals for Veterans Claims issued an order that 
effectuated a joint Remand, vacated the Board's July 2000 
decision, and remanded the appeal in order for the Board to 
consider the implications of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War. 

2.  The veteran has not been shown by competent evidence to 
suffer from a skin disorder which can be related to his 
period of service. 

3.  The medical evidence shows that the veteran currently has 
diagnosed medical disorders accounting for his skin 
complaints. 

4.  The veteran has not been shown by competent medical 
evidence to suffer from a respiratory or pulmonary disorder 
which can be related to his period of service. 

5.  The veteran has not been shown by objective evidence to 
have any chronic undiagnosed disability manifested by 
respiratory or pulmonary signs or symptoms. 

6.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic headache disorder which can 
be related to his period of service. 

7.  The medical evidence shows that the veteran currently has 
diagnosed medical disorders accounting for his complaints of 
headaches and fatigue. 

8.  The veteran has not been shown by competent medical 
evidence to have a current liver disability which can be 
related to his period of active service. 

9.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic liver disability due to 
unknown illness incurred during his Persian Gulf service or 
to a compensable degree within the required presumptive 
period. 

10.  There is no competent medical evidence of record of a 
nexus between the veteran's diabetes mellitus and his prior 
periods of active service. 

11.  There is no competent medical evidence of a nexus 
between the veteran's acquired psychiatric disorder, and his 
prior periods of active service. 

12.  The medical evidence shows that the veteran currently 
has diagnosed medical disorders accounting for his 
psychological and psychiatric complaints. 

13.  There is no objective medical evidence of current right 
ankle disability. 

14.  Service connection for hypertension was denied by the RO 
in August 1992.  This decision is final.  Evidence submitted 
to reopen the claim is essentially cumulative of evidence 
previously considered and does not tend to show that the 
veteran's hypertension either did not preexist service or 
that it was aggravated by service. 


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated during 
the appellant's active service and service connection is not 
warranted as a disability claimed due to undiagnosed illness.  
38 U.S.C.A. §§ 101, 1110, 1117, 1131, 1137, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  A respiratory/pulmonary disorder was not incurred in or 
aggravated during the appellant's active service and service 
connection is not warranted as a disability claimed due to 
undiagnosed illness.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2001). 

3.  A headache disability was not incurred in or aggravated 
during the appellant's active service and service connection 
is not warranted as a disability claimed due to undiagnosed 
illness.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  A disability manifested by fatigue was not incurred in or 
aggravated during the appellant's active service and service 
connection is not warranted as a disability claimed due to 
undiagnosed illness.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2001).

5.  A liver condition was not incurred in or aggravated 
during the appellant's active service and service connection 
is not warranted as a disability claimed due to undiagnosed 
illness.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2001).

6.  Diabetes mellitus was not incurred during active service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

7.  An acquired psychiatric disorder, (to include 
schizophrenia, paranoid type; depression; organic mood 
disorder; atypical bipolar disorder; psychosis not otherwise 
specified, cognitive disorder not otherwise specified, and 
panic disorder with agoraphobia) was not incurred in or 
aggravated during the appellant's active service, a psychosis 
may not be presumed to have been incurred therein, and 
service connection is not warranted for any as a disability 
claimed due to undiagnosed illness.  38 U.S.C.A. §§ 101, 
1110, 1117, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001).

8.  A right ankle disorder was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).  

9.  The August 1992 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for hypertension has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA at the time 
the veteran filed his claims, VA's duties have been 
fulfilled. 

The duty to notify the veteran and his 
representative/attorney of any information and evidence 
needed to substantiate and complete a claim has been met.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2001).  By virtue of the rating decisions, and 
the Statements of the Case and Supplemental Statements of the 
Case issued during the pendency of this appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims for service connection.  In August 1996, the RO 
sent the veteran a letter that described in detail the 
evidence necessary to establish service connection for 
undiagnosed illness.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed. 

The duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  Service 
personnel records were obtained.  Service medical records 
were previously obtained from the first period of service and 
associated with the claims folder.  In November 1991 and 
February 1998, the National Personnel Records Center 
certified that all available service medical records had been 
forwarded.  A report of a May 1991 "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" was 
obtained.  The RO also requested additional service medical 
records from several sources but was unsuccessful in 
obtaining additional records from the veteran's active duty 
service in the Persian Gulf.  The RO contacted the veteran 
and requested that he submit any additional service medical 
records in his possession, and in January 1998 the veteran 
stated that he had none.  In a written statement submitted in 
February 1998, the veteran indicated that he had been 
informed that the medical records from his unit had been 
lost.  In light of the multiple attempts by the RO throughout 
the appeal period to obtain additional service medical 
records without success, we hold that this evidence is not 
available and that further efforts would be fruitless.  The 
veteran identified treatment at the VA Medical Center and 
this evidence was obtained by the RO.  The veteran identified 
treatment by private medical providers including Drs. Trent 
and Heard, and this evidence was obtained.  Social Security 
Administration records were obtained.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The veteran was 
afforded VA examinations in August 1994, August 1996, and 
February 1998, that specifically addressed the issues under 
current appellate consideration.  Additional examination is 
therefore not required under the VCAA.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Pertinent laws and regulations.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  The Board generally will 
afford a higher degree of probative value to objective 
evidence provided by competent medical examiners when 
compared to the subjective reports of interested parties.

Service connection may be established when hypertension, 
diabetes mellitus, arthritis, or psychosis is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

With regard to the claims for service connection due to 
undiagnosed illness, compensation may be paid to a Persian 
Gulf veteran suffering from a chronic illness or combination 
of undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2006 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 
(2001).

For the purposes of § 3.317, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurological signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2001).  
Disabilities which have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 C.F.R. § 3.317 (a) (3) (2001).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is: (1) affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; 2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2001).

A claim for disability due to an undiagnosed illness suffered 
by a veteran of the Persian Gulf War under 38 U.S.C.A. § 1117 
(a) and 38 C.F.R. § 3.317 generally requires the submission 
of competent evidence of (1) active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
With respect to the second and fourth elements, evidence that 
the illness in "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  Whether medical or lay evidence is required for 
these elements depends of the nature of the claim.  For 
purposes of the second and third element, the manifestation 
of one or more signs or symptoms of undiagnosed illness or 
objective indications of chronic disability may be 
established by lay evidence if it is of the type ordinarily 
susceptible to lay observation.  VAOPGCPREC. 4-99 (1999).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence.

The veteran's initial period of active service was from 
December 1973 to September 1975.  As noted previously, he was 
then recalled to active duty during Operation Desert 
Shield/Storm and he served from November 1990 to June 1991.  
The veteran's DD Form 214 indicates that he did have service 
in the Southwest Asia theater and that his total foreign 
service was three months, 24 days. 

Review of the veteran's service medical records from the 
first period of active duty service revealed that at the time 
of his separation from service examination in August 1975, 
the clinical evaluation of all body systems was normal.  His 
urinalysis was negative for sugar and his blood pressure was 
128/80.

Review of the veteran's available service medical records 
from his second period of active duty service revealed no 
treatment records.  However, a report of a periodic medical 
examination, dated May 1989 noted all systems normal, with a 
negative sugar test and blood pressure readings of 120/80 and 
140/86.  The veteran gave a history of surgery on his right 
shoulder at the age of 24; no sequelae were noted.  A report 
of medical examination, dated May 1991, indicated all systems 
normal, a negative sugar test, and a blood pressure reading 
of 142/100.  In a report of medical history, also dated May 
1991, the veteran specifically denied he had any trouble 
sleeping, depression or excessive worry, loss of memory, or 
nervous trouble of any sort.  He also denied frequent or 
severe headaches, shortness of breath, chronic cough or chest 
pain or pressure. 

In addition to the medical examination and history reports, 
there was also of record a "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" dated May 
1991, which indicated that the veteran had no diseases or 
injuries while in the Southwest Asia region.  The veteran's 
blood pressure was recorded to be 142/100.  He denied any 
problems with fever, fatigue, weight loss, swelling, cough, 
nightmares or trouble sleeping.  He responded affirmatively 
to the question of whether he had any rash, skin infection, 
or sores. 

Report of VA examination dated November 1991, indicated that 
the veteran was 5'8" and currently weighed 222 pounds.  His 
blood pressure was 124/84.  He gave no history of any trauma 
other than falling off a truck in Saudi and twisting his 
ankle in approximately February or March 1991.  The examiner 
noted that the veteran had recently been diagnosed as having 
hypertension upon his return from Saudi Arabia and was on 
medication.  He was noted to have no respiratory, cardiac, 
gastrointestinal, or genitourinary complaints.  He also 
denied any skin rash or cyanosis.  On physical examination, 
the veteran was noted to have good respiratory excursions 
with inspiration and expiration.  Breath sounds were of 
normal intensity and distribution.  There were no wheezes or 
rales present.  His abdomen was soft and non-tender with no 
organs or masses palpable.  His gait was safe and stable 
without the use of an assistance device.  The relevant final 
diagnosis was essential benign hypertension. 

Private medical records dated August and September 1992, from 
Frank E. Peluso, D. O., indicate that the veteran was 
referred to his office by Dr. Judy Trent for elevated liver 
tests.  He had no personal or familial history of hepatitis 
or liver disease.  The veteran complained of fatigue and 
headaches that had been present for 4 to 6 months.  He also 
indicated that he had talked to Dr. Trent about some 
shortness of breath.  Chest x-ray and EKG were normal.  Dr. 
Peluso noted that, on review, the veteran's headaches 
appeared to have been rather chronic since at least 1976.  On 
physical examination the examiner noted it was difficult to 
tell whether the veteran was exhibiting tiredness or 
depression.  Dr. Peluso further noted that review of the 
veteran's medical chart revealed a history of chronic 
headaches of muscle contraction type assessed as secondary to 
chronic anxiety.  The veteran was also noted to have 
elevations of the liver transaminases in 1986; a hepatitis 
test was negative at that time. 

The veteran was seen again by Dr. Peluso in September 1992, 
for follow up.  He complained of short episodes of 
breathlessness.  Dr. Peluso noted that the hepatitis panels 
and hepatitis C antibody were negative.  Additional lab tests 
were also negative.  Chest X-ray was unchanged since 1987 and 
normal.  Spirometry was normal.  Dr. Peluso recommended a 
neurology consult for the headaches to rule out vascular 
variety.  He also scheduled for a Holter monitor to rule out 
arrhythmias as a cause of the breathless episodes.  It was 
possible that the fatigue was due to the veteran's insomnia.  
With regard to the liver test elevations, Dr. Peluso noted 
that they were of a mild nature; however, more lab studies 
were ordered.  Later in September 1992, the physician called 
the veteran by telephone to discuss the additional studies.  
It was noted that the veteran had a normal Holter monitor, 
chest, x-ray, spirometry, iron studies, sputum sample and 
negative hepatitis C antibody. 

In a written statement dated October 1992, the veteran 
alleged that he twisted his ankle when he fell off a truck 
during his tour in Saudi Arabia.  He complained of constant 
headaches, constant fatigue, and difficulty breathing.  He 
also alleged that he had a sore on his right wrist where he 
was "bit" during service that was getting larger, as well as 
bumps under his arm. 

A statement from Marvin E. Mumme, M.D., dated November 1992, 
indicated that the veteran had been treated for bilateral 
knee pain which he attributed to jumping off a truck 
repeatedly while he was in Saudi Arabia. 

In January 1993, a written statement was received from a 
fellow guardsman, who had served with the veteran in the 
Persian Gulf.  The guardsman indicated that he had witnessed 
the veteran falling off the truck and twisting his ankle. 

VA outpatient treatment record dated October 1993, noted the 
veteran was seen with right knee complaints and he was 
referred for orthopedic consult.  The consultation report, 
dated June 1994, indicated only a knee diagnosis. 

VA radiographic report dated December 1993, noted that chest 
X-ray was normal.  Report of an ultrasound of the liver, 
dated January 1994, noted that increased echogenicity of the 
liver suggested the possibility of some intrahepatic 
infiltrative disease process.  Pulmonary function tests 
performed in January and February 1994 were interpreted as 
normal.  In June 1994, he was seen for pulmonary follow-up 
and noted to complain of rash lasting 45 minutes at a time, 
near-syncopal episodes, and increased tiredness.  A history 
of hypertension for more than five years was recorded. 

A written statement dated April 1994, from Dr. John Lavery, 
M.D., a specialist in allergy/rheumatology, noted that the 
veteran had a long history of skin flushing.  Dr. Lavery had 
observed this on one occasion himself.  He had been seen by a 
dermatologist and various studies performed which were all 
normal. 

In a written statement dated May 1994, Dr. Judy Trent, D. O., 
indicated that the veteran had never been treated for a rash 
prior to July 18, 1991. 

The veteran was hospitalized at a VA medical center for 10 
days in June 1994.  At admission he complained of "near-
fainting spells", episodes of not being able to catch his 
breath, chest pain, skin rash and "blushing", headaches, 
sleep disturbances, and delusions of being visited at night 
by a "visitor", auditory and visual hallucinations, paranoid 
ideation, and memory loss.  He reported that most of his 
health problems occurred after his tour-of-duty in the Desert 
Storm campaign.  The veteran was afforded extensive 
diagnostic workups and consultations while hospitalized.  
During the admission, the veteran's blood pressure medication 
was discontinued as it was identified as being the probable 
cause of the skin "flushing" episodes.  The veteran had a 
normal CT scan of head and perfusion study of the brain.  An 
initial psychiatric consultation report noted subjective 
complaints of auditory hallucinations and depression of 
approximately one year's duration.  Personality testing 
results suggested the veteran was experiencing significant 
affective distress characterized by depression, anxiety, 
somatic concerns, and perhaps confused thinking.  He had 
average overall memories but moderately impaired verbal 
memory was found.  The diagnosis at discharge was psychosis 
not otherwise specified.  Other medical diagnoses noted were: 
Nodular lesion on right wrist, borderline hypertension, 
elevated blood sugar and chronic headache pain. 

A VA dermatology consultation report, dated July 1994, noted 
a complaint of a lesion on the right forearm with history of 
starting as a small nodule then enlarging. A few skin tags 
were also noted both axillas.  There was a questionable 
actinic keratosis lesion on the left elbow as well. 

In July 1994, additional lay statements were received from 
fellow guardsmen concerning the veteran's claim regarding an 
ankle disorder.  In a statement dated February 1994, one 
witness indicated that he witnessed the veteran falling off 
the back of a truck, and hitting his knee on the tailgate 
before hitting the ground.  The veteran then complained of 
ankle and knee pain immediately thereafter and for the 
duration of their time in Southwest Asia.  Another, in a 
statement dated March 1993, indicated that he had noticed the 
veteran limping in March 1991 and was informed by another 
that the veteran had fallen from the rear of a truck while 
assisting in the unloading.  In an undated statement, another 
guardsman, indicated that he had worked and lived in the same 
tent as the veteran while in desert Storm.  He remembered 
that the veteran hurt his knee while unloading a truck when 
he fell off the back.  He and another guardsman had carried 
the veteran to his cot and got a medic to look at his leg and 
knee. 

Report of VA examination conducted in August 1994, noted a 
history of right knee injury when he fell off of the back of 
a truck in Saudi Arabia.  Currently he reported pain and 
instability in the right ankle.  Objectively, he was observed 
to limp on the right leg.  X-ray and physical examination of 
the right ankle was normal.  The diagnosis was status post 
sprain of right ankle with residual pain. 

Report of VA examination of the skin, conducted in August 
1994, indicated that the veteran complained of frequent 
episodes of splotchy red skin which began in 1991 after he 
returned from Saudi Arabia.  The diagnosis was probable 
dermographism. 

VA outpatient treatment records dated August and September 
1994 indicated that the veteran was seen for right knee 
complaints.  Chronic conditions noted included borderline 
hypertension, borderline diabetes, and depression. 

VA mental health clinic note, dated November 1994, indicates 
that the veteran was seen for follow-up of treatment for 
major depression.  In January 1995, he was seen for sexual 
dysfunction with history of low testosterone level.  The 
veteran was also noted to have diabetes mellitus but appeared 
to be in denial of disease.  He was also being following in 
the nutrition clinic for his noted obesity and diabetes 
control. 

VA outpatient treatment records dated in March 1995, show 
follow-up at the dermatology clinic for lesion on left 
forearm.  Examination revealed one 1-cm. nodule that was 
mildly erythematous with some scaling.  There were also 
small, brown flat papules on arms.  The assessment was 
nodularis.  In July 1995, the veteran was seen in the 
neurology clinic for complaints of chronic headache.  He had 
a constant baseline headache and developed worsening 
headaches of 2 hour's duration.  It was noted that a CT scan 
done in 1994 was normal.  The diagnosis was migraine 
headaches. 

VA outpatient treatment records show that the veteran had 
another normal CT scan of the head in January 1996.  In 
February 1996 he was noted to have a history of "flushing" 
since December 1992, tiredness and chronic headaches.  In 
March 1996, he was afforded an echo study and Doppler study 
that were normal.  In March 1996, he was also afforded a CT 
scan of the abdomen specifically to rule out hepatic or 
carcinoid tumor.  The impression was a fatty liver, but it 
was an otherwise unremarkable study.  The veteran was 
informed that the CT scan just showed fatty liver, that the 
echo study was normal as well as the 24-hour urinalysis. 

In May 1996, VA mental health records showed that the veteran 
returned for treatment of depression symptoms.  The diagnosis 
was major depression. 

In September 1996, the veteran submitted several lay 
statements from acquaintances as well as his spouse who 
stated the veteran's medical condition had changed after he 
returned from the Persian Gulf. 

A VA examination was conduction in August 1996.  The veteran 
stated that he was diagnosed as having non-insulin dependent 
diabetes mellitus soon after he returned from the Persian 
Gulf war.  He had never been on any type of drug treatment 
for this disorder.  Symptoms of the diabetes included: 
weakness, fatigue, dry mouth and increased urination.  The 
veteran complained of continued "flushing" of the skin for 
which no etiology or diagnosis had yet been established.  The 
veteran complained of severe right-sided throbbing headaches 
which began soon after his return from the Persian Gulf.  
Physical examination revealed a small raised roughened purple 
lesion on the right arm near the wrist, which had not been 
diagnosed, treated or biopsied.  The lungs were clear with no 
rales, rhonchi or wheezes.  The veteran was noted to exhibit 
no psychiatric symptoms during examination; however, he had a 
history of psychiatric disorders.  The diagnoses were: [1] 
status-post service in the Persian Gulf war with multiple 
symptoms suggesting Persian Gulf syndrome; [2] sexual 
dysfunction and testosterone deficiency; [3] non-insulin 
dependent diabetes mellitus; [4] chronic flushing of 
undetermined etiology; [5] chronic depression; [6] vascular 
headaches, right sided; [7] lesion of the skin, right wrist, 
etiology unknown. 

VA outpatient treatment records dated August 1997 indicated 
that the veteran was seen with a complaint of a 3-4 year 
history of general muscle weakness and pain.  Muscle studies 
and muscle biopsy were negative. 

In a letter dated December 1997, Dr. Judy Trent, D. O., 
indicated that the veteran had been a patient in her practice 
since July 1991.  He was originally seen for some skin 
lesions on his right arm.  He was referred to a private 
dermatologist for follow-up on that problem.  Since that 
time, the veteran had been seen for multiple problems to 
include feeling tired and lethargic as well as multiple joint 
and musculoskeletal type complaints.  He had been referred to 
orthopedic specialists, specifically for right knee 
complaints.  He had been treated off and on for his blood 
pressure which was difficult to control.  He was recently 
evaluated for polycythemia by a hematologist and it was 
thought to be related to therapy with testosterone.  To date, 
no diagnosis or etiology had been determined for the skin 
lesions or multiple musculoskeletal complaints. 

VA mental health outpatient treatment records dated November 
1997 and January 1998, indicated that the veteran was 
afforded an extensive diagnostic evaluation by a team of 
mental health professionals.  In January 1998, it was noted 
that the veteran was still employed as a forklift operator 
and his work ratings were good.  He had been on a number of 
psychotropic medications in the past to treat his depression.  
He claimed that his symptoms began after Desert Storm in 
1991.  The diagnostic assessment on Axis I was [1] dementing 
disorder not otherwise specified, however, there was a 
functional component as well; [2] depression not otherwise 
specified; and [3] no convincing evidence of post-traumatic 
stress disorder.  An additional note, dated January 1998, and 
signed by two other mental health professionals, indicated 
that the functional symptoms did throw the diagnosis of 
organic brain syndrome into question.  They also concurred 
that he did not have post-traumatic stress disorder.

In response to further inquiry from the RO, additional 
information was received from Dr. Trent in February 1998.  
Copies of clinical records dated from September and October 
1997 indicated continued treatment for uncontrolled blood 
pressure as well as complaints of multiple myalgias.  In 
October, review of lab tests indicated that he had some mild 
abnormalities of his liver function.  Indeed, he did seem to 
have polycythemia.  It was noted he had recently had a muscle 
biopsy at the VA which was negative.  The diagnostic 
impression was: [1] polycythemia, uncertain etiology; [2] 
generalized muscle pain with elevated CPK, again uncertain 
etiology; and [3] hypertension. 

Report of VA psychiatric examination conducted in February 
1998, indicated that the veteran was currently being treated 
at the VA mental health clinic as an outpatient.  The veteran 
reported some delusional material as well as including ideas 
of reference.  He admitted receiving special messages from 
the television.  During the interview, the examiner noted 
some mild memory impairment.  Insight and judgment were 
adequate.  The diagnostic impression was schizophrenia, 
paranoid type, chronic. 

Report of VA general medical examination conducted in 
February 1998, indicated complaints of general muscle 
soreness in his legs, and recurring right ankle pain.  He 
reported elevated liver function tests but no history of 
hepatitis, jaundice, or any type of liver problem.  He 
complained of shortness of breath.  He reported that he had 
been told he was diabetic but he did not take any medication.  
He denied any flushing condition at the current time.  He did 
report two lesions, one on the right arm and one on the left 
arm, which had been removed by a doctor, and were very 
similar to two small areas currently on his left forearm.  
Upon examination, the VA physician diagnosed these to be 
classic actinic keratosis and found the skin otherwise 
unremarkable.  Examination of the abdomen revealed no 
evidence of enlargement of liver or spleen.  Examination of 
the ankle revealed no evidence of disability.  The medical 
examiner also noted that there was a question of whether the 
veteran was diabetic; therefore, he would order a random 
blood sugar test.  The final diagnoses were: [1] residuals of 
right ankle sprain; [3] actinic keratosis of the skin; [4] 
bumps under arm and on neck not found; [5] liver disease - 
not found; [6] lung disease - not found; [7] diabetes - not 
found. 

Report of VA neurological examination conducted in February 
1998, indicated that the veteran was being reevaluated for 
headaches and memory loss.  The veteran gave a history of 
constant headache since 1992, with a sharper headache 
superimposed on it once or twice per week.  The veteran 
reported memory difficulty for the past one to two years.  He 
described considerable anxiety and treatment for psychotic 
depression.  He complained of recent tremor.  He was 
currently taking psychotropic drugs.  Based on examination, 
the diagnoses were: [1] chronic muscle tension type 
headaches; [2] right occipital neuralgia; [3] postural tremor 
that was most probably secondary to medication; [4] apparent 
dementia suspected to be secondary to an affective disorder 
and the medications that he was taking for it (CT and 
laboratory studies to look for evidence of an organic 
disorder were normal). 

The veteran was subsequently hospitalized at a VA medical 
center from late June to late July 1998.  VA hospital 
discharge summary report indicated that the veteran was 
admitted for evaluation of unexplained illness.  His chief 
complaints were erectile dysfunction since July 1991, 
headaches since February 1991, joint pain since April 1991, 
memory loss since March 1991, nocturnal breathing difficulty 
since June 1991, and fatigue since June 1991.  While 
hospitalized the veteran underwent a multitude of various 
diagnostic tests and studies.  Many different specialists 
were also consulted.  The final diagnoses at discharge were: 
[1] H. pylori gastritis; [2] hypogonadism/erectile 
dysfunction; [3] diabetes mellitus, diet controlled; [4] 
coronary artery disease, positive stress thallium test; [5] 
hyperlipidemia; [6] left carpal tunnel syndrome; [7] 
folliculitis, xerosis; [8] psychosis, not otherwise 
specified; [9] depression, not otherwise specified; [10] 
cognitive disorder, not otherwise specified; [11] panic 
disorder with agoraphobia. 

Review of the inpatient neurologic consult report, dated June 
1998, indicated that the examiner found that with regard to 
the veteran's headache complaints, the veteran seemed "to 
have a large depressive component to symptoms, especially 
given relatively benign MRI brain.  Would advise evaluation 
and active treatment of depressive symptoms.  Headache does 
not fit a classic 'type'.  Likely multifactorial." 

Review of the inpatient psychiatric consult report, dated 
July 1998, indicated that the veteran had typical depressive 
symptoms including depressed mood, anhedonia, crying spells, 
insomnia, low energy, poor concentration, occasional suicidal 
thoughts, and poor appetite.  He also had auditory 
hallucinations as well as tactile and visual ones.  He had 
panic attacks about twice a week.  The examiner made the 
following diagnoses: Axis I: Rule out depressive and 
psychotic disorder secondary to general medical condition vs. 
major depression with psychotic features (tactile and visual 
hallucinations are usually related to organic causes - 
?neurotoxins); panic disorder with agoraphobia.  Axis II: 
Deferred.  Axis III: Hypertension.  Axis IV: Chronic 
unexplained medical illness.  Axis V: 40. 

The examiner further opined that: 

Given the uncertainties surrounding 
events in the Persian Gulf regarding 
potential exposures, it is possible that 
any or all of the above problems might be 
related, at least in part, to such 
exposures.  For example, it is 
established that neurotoxins may cause 
psychiatric problems (such as depression, 
anxiety, irritability, short temper, 
etc.) and cognitive problems (decreased 
attention/concentration, short term 
memory, executive function, etc.).  At 
this time, I have explained to the 
patient that we can only diagnose known 
medical conditions and institute 
appropriate treatment for those 
conditions with the hope that symptoms 
will at least improve and hopefully 
resolve with treatment. 

Report of inpatient evaluation by the sleep disorders clinic, 
dated July 1998, indicated that the veteran was evaluated for 
excessive daytime sleepiness.  He typically retired at 11:00 
P.M. and arose at 5:00 A.M.  He was said to take 3 or more 
daytime naps.  He was noted to have a history of depression.  
Sleep studies were performed which included recording 
electroencephalogram, electrooculograms, submentalis 
electromyogram, airflow, respiratory effort, oxygen 
saturation, anterior tibialis electromyogram, and heart 
rhythm.  The veteran's sleep was found not to be disrupted by 
frequent arousals and awakenings.  There were no sleep 
disordered breathing events nor limb movement activity.  
Sleep efficiency was 95% and latency to persistent sleep was 
4 minutes.  The veteran had estimated latency at 30 minutes. 
There was a shortened REM latency, consistent with depressive 
illness.  The examiner concluded that the veteran "does not 
have clinically significant sleep-disordered breathing."  
Continued psychiatric consultation was recommended; the final 
diagnoses were: [1] sleep state misperception; [2] dyssomnia 
associated with mood disorders. 

Report of inpatient dermatology consultation, dated July 
1998, indicated that the veteran complained of depression and 
skin rash since the Gulf War.  He specifically complained of 
a 4-month history of a "nonhealing rash" on the left arm with 
lesions that "come and go" as well as "bumps" on his chest.  
He described a lesion on his right arm that had been similar 
to that on his left arm, but had been treated with liquid 
nitrogen and never returned.  Physical examination revealed a 
few scattered erythematous papules, very small, on the chest 
and two erythematous papules with scale on the left forearm.  
He was also observed to have dry skin on both arms and 
forearms.  The diagnostic impressions were: [1] cherry 
hemangioma, benign, no treatment; [2] folliculitis; [3] 
xerosis. 

VA medical records dated October 1998, indicated that cardiac 
catheterization revealed severe coronary artery disease; he 
subsequently underwent quadruple bypass surgery. 

In April 1999, records received from the Social Security 
Administration with regard to the veteran's application and 
award of Social Security Administration disability benefits, 
indicated the veteran filed his Social Security 
Administration disability application in October 1998.  He 
claimed he became too disabled to work in June 1998.  He 
described his disabling condition as "Persian Gulf Illness, 
anxiety attacks, memory loss, depression, poor concentration, 
heart blockage." 

By decision dated January 1999, the Social Security 
Administration found the veteran to be disabled since June 
1998, and awarded Social Security Administration disability 
benefits to the veteran.  The veteran was found to be unable 
to work due to the primary diagnosis of mood disorder and 
secondary diagnosis of anxiety-related disorder.  This 
decision was based in part on VA medical records, and, in 
part, on a December 1998 mental evaluation report of Dr. 
Douglas A. Brown, Ph.D., a clinical neuropsychologist. 

Review of the medical report of Dr. Brown revealed that the 
veteran appeared extremely anxious and had very significant 
problems with memory throughout the evaluation.  The veteran 
described hearing voices, seeing "little men running across 
the floor," crying spells and anxiety attacks.  He had poor 
concentration and memory.  It was noted that he had been in 
jail 14 times, mostly on misdemeanor charges; however, once 
he was charged with murder but apparently it was a case of 
mistaken identity.  He had never been in prison.  The 
veteran's functional IQ was estimated to be at 71 to 79 
because he was so slow and had difficulty accessing 
information.  The diagnoses were: Axis I: organic brain 
syndrome, mixed type, etiology unknown; organic affective 
disorder, depressed type; anxiety disorder, not otherwise 
specified.  Axis II: no diagnosis.  The examiner also 
commented that he did not see evidence of exaggeration or 
malingering in the veteran. 

Report of VA neuropsychological assessment conducted in 
December 1999, revealed no new information not previously of 
record.  The veteran reported being depressed following 
service in the Gulf War since 1991.  He had no knowledge of 
his unit being exposed to toxins.  The examiner reviewed the 
veteran's psychiatric history in some detail, summarizing the 
findings from the veteran's June 1994 psychiatric 
hospitalization, September 1997 psychological testing, and 
the findings from his April 1998 neuropsychological testing.  
The examiner's impression was that the veteran showed a 
"precipitous decline in cognitive functioning between 1994 
and 1999, as well as depression and periods of psychotic 
symptoms."  The report contained no actual diagnosis nor 
comments regarding it.  It was further noted that the most 
complete neuropsychological battery the veteran had received, 
was administered in April 1998, and the results at that time 
were judged uninterpretable due to extreme inconsistencies 
between test scores. 

Analysis 

I.  Skin condition. 

The veteran is contending that he currently suffers from a 
chronic skin condition that either began in or was caused by 
his service in the Persian Gulf area.  At various times he 
has described this as a rash, "flushing", lesions on the 
arms, and bumps under the arms.  Review of the available 
service medical records revealed no findings, treatment or 
diagnosis of a chronic skin disorder.  It is noted that on a 
questionnaire completed in May 1991, the veteran did respond 
affirmatively to the question of whether he had any rash, 
skin infection, or sores while deployed in Southwest Asia.  
However, on VA examination conducted in November 1991, the 
veteran denied any skin rash or cyanosis and there were no 
findings as to a skin condition. 

Private medical records dated in August and September 1992, 
contained no reference to any skin disorder or condition.  In 
1994, Dr. Lavery, an allergy/rheumatology specialist, noted 
that the veteran had a long history of skin flushing which he 
had personally observed himself on one occasion.  Also in 
1994, Dr. Trent indicated the veteran had never been treated 
for a skin rash prior to July 1991. 

During the veteran's VA hospitalization in June 1994, he 
complained of skin rash and episodes of "blushing".  During 
his stay, the veteran's blood pressure medication was 
discontinued as it was identified as being the probable cause 
of the skin flushing.  On VA examination in August 1994, the 
veteran complained of episodes of splotchy red skin which 
allegedly began in 1991; the diagnosis was probable 
dermographism.  On VA examination in August 1996, the veteran 
gave a history of continued "flushing" and he was diagnosed 
to have chronic flushing of unknown etiology.  However, on VA 
skin examination in 1998, the veteran denied any recent 
episodes of flushing. 

With regard to the veteran's other skin complaints, the VA 
hospital discharge report of June 1994, noted a nodular 
lesion on the right wrist.  In July 1994, a VA dermatology 
evaluation noted a complaint of a lesion on the right 
forearm.  The examiner noted that the veteran had a few skin 
tags on both axilla as well as a questionable actinic 
keratosis lesion on the left elbow.  On VA general medical 
examination in August 1996, physical examination of the skin 
revealed a small raised roughened purple lesion on the right 
arm near the wrist.  Diagnoses included a lesion of the skin, 
right wrist, etiology unknown. 

Dr. Trent, in a letter dated December 1997, indicated that 
she had treated the veteran since July 1991 when he was 
originally seen for some skin lesions on the right arm for 
which he was referred to a private dermatologist.  To date, 
no diagnosis or etiology had been determined for the skin 
lesions. 

During a VA general medical examination conducted in February 
1998, the veteran reported a history of two lesions, one on 
the right arm and one on the left arm, which had been removed 
by a doctor, but were very similar to two small areas 
currently on his left forearm.  Upon examination, the VA 
examiner diagnosed these to be classic actinic keratosis and 
noted that the skin was otherwise unremarkable.  The examiner 
further noted that he found no evidence of "bumps" under 
either arm or on neck. 

The only skin disorder or condition noted at discharge from a 
VA hospital in July 1998, was a diagnosis of folliculitis, 
xerosis.  However, review of the inpatient dermatology 
consultation report, also dated July 1998, indicated that the 
veteran complained of a skin rash since the Gulf War, and 
specifically of a 4-month history of a "nonhealing rash" on 
the left arm and 'bumps" on his chest.  Physical examination 
revealed a few scattered erythematous papules, very small, on 
the chest and left forearm as well as dry skin on both arms.  
The diagnostic impressions were cherry hemangioma, 
folliculitis, and xerosis. 

With regard to direct service connection, the Board finds 
there is no competent evidence of a current skin disability 
that is medically related to his period of active duty 
service from November 1990 to May 1991, or for that matter to 
his first period of active service. With regard to the skin 
"flushing" and "bumps", the Board notes that the veteran on 
recent examination denied any current episodes of flushing 
and the examiner found no evidence of "bumps"; therefore, the 
Board finds that current disability has not been shown.  With 
regard to the lesions on the veteran's arms, diagnosed to be 
actinic keratosis and xerosis, the Board finds that there is 
no competent medical evidence of a nexus between these 
current skin conditions and the veteran's prior periods of 
active duty service.  Likewise for the recently diagnosed 
folliculitis and cherry hemangioma, no nexus to service has 
been shown.  Thus, in the absence of competent medical 
opinion linking any of these skin conditions to service, the 
preponderance of the evidence is against the claim.  We have 
considered the veteran's statements regarding the onset of 
skin lesions in service.  We accord the competent medical 
evidence of record regarding his skin diagnoses more 
probative value, and in the absence of a medical opinion that 
links a current skin condition to service or to the 
continuity of symptomatology reported by the veteran, the 
preponderance of the evidence is against the claim.

The veteran has also claimed service connection for a skin 
condition alternatively as a manifestation of an undiagnosed 
illness.  The Board again finds that he has failed to satisfy 
the evidentiary requirements to establish service connection.  
Although the veteran did have the prerequisite service in 
Southwest Asia during the Persian Gulf War, he has failed to 
present competent evidence of one or more signs or symptoms 
of an undiagnosed illness.  The Board finds that there is no 
objective evidence of signs or symptoms of a chronic skin 
rash or "bumps" as manifestations of an undiagnosed illness 
as alleged by the veteran.  

With regard to the "flushing" and skin lesions on the arms, 
the Board finds that there is objective evidence, other than 
the veteran's own statements of signs and symptoms of 
"flushing" and a skin lesion of the right arm.  Furthermore, 
it is noted that on a VA general medical in 1996, the veteran 
was diagnosed to have chronic flushing and a skin lesion of 
the right wrist of unknown etiology.  However, since then, 
each of the veteran's alleged skin complaints has been 
attributed to an actual medical diagnosis.  Thus, the claim 
must be denied.  See VAOPGCPREC 4-99 (May 3, 1999). 

II. Respiratory/pulmonary disorder.

The veteran's service medical records are silent as to any 
complaint or finding relative to a chronic 
respiratory/pulmonary disorder or any complaints relative 
thereto.  Likewise VA examination conducted in November 1991 
revealed no respiratory complaints or findings.  The first 
medical indication of respiratory complaints was the medical 
records of Dr. Peluso, dated in September 1992, where the 
veteran was noted to complain of short episodes of 
breathlessness.  However, chest x-ray, spirometry, and sputum 
sample were normal.  Pulmonary function tests performed in 
January and February 1994 were normal.  While hospitalized in 
June 1994, the veteran was noted to complain of difficulty 
catching his breath and chest pain; however, extensive 
diagnostic testing revealed no pulmonary or respiratory 
disorder.  He again complained of shortness of breath during 
VA examination conducted in February 1998, but the examiner 
specifically found no lung disease.  During hospitalization 
in June and July 1998, the veteran complained of nocturnal 
breathing difficulty since June 1991; however, comprehensive 
evaluation by the sleep disorders clinic found the veteran to 
have no sleep disordered breathing events. 

Thus, the Board finds that the veteran has failed to submit 
evidence of a current diagnosed medical disability.  The 
evidence shows that, to date, the veteran has never been 
diagnosed to have a chronic pulmonary/respiratory disorder.  
A medical examination or other medical evidence that shows 
that the veteran currently suffers from a claimed disability 
is a fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.

The Board further finds that the preponderance of the 
evidence is against the claim for service connection for an 
undiagnosed illness.  In this regard, the Board finds that in 
the absence of objective evidence of signs or symptoms of a 
pulmonary/respiratory condition, the preponderance of the 
evidence is against the claim. 

III. Headaches. 

The Board finds that the preponderance of the evidence is 
against the claim for direct entitlement to service 
connection for a chronic headache disorder.  Again, there is 
no evidence of any complaint or finding relative to a chronic 
headache disorder or disability during either period of 
active service.  The earliest post-service record of headache 
complaints is found in the private medical records of Dr. 
Peluso, who indicated that the veteran complained of a 4 to 6 
month history of fatigue and headaches.  Dr. Peluso also 
indicated that review of the veteran's medical chart since at 
least 1986, revealed a history of chronic headaches of muscle 
contraction type assessed as secondary to chronic anxiety.  
This would be prior to the beginning of the second period of 
active service.

The Board further finds that there is no competent medical 
evidence of a link between the veteran's current chronic 
headache disorder and his prior periods of service.  No 
competent medical examiner has linked a headache diagnosis to 
service.  Furthermore, multiple examiners found either no 
medical basis to explain his headaches or attributed them to 
part of his psychiatric symptomatology.  During VA 
hospitalization in June and July 1994, the veteran had a 
normal CT scan of head and perfusion study of the brain.  At 
discharge the final psychiatric diagnosis was psychosis not 
otherwise specified.  Other medical diagnoses included 
chronic headache pain.  The veteran had another normal CT 
scan of the head in January 1996 but he continued to complain 
of chronic headaches along with many other medical 
complaints.  He continued to be treated for major depression.  
In August 1996, the VA examiner diagnosed the veteran to have 
vascular headaches, right-sided.  VA records dated in 1998 
show continued outpatient psychiatric treatment.  VA 
neurological examination in February 1998 noted diagnosis of 
chronic muscle tension type headaches.  An inpatient 
neurological consultation conducted in June 1998, also noted 
that there was a large depressive component to the veteran's 
headache complaints, especially given his relatively benign 
MRI results.  In spite of all of these evaluations, no 
examiner linked the complaints to either period of active 
service.  We have considered the veteran's statements, and as 
a lay person he is competent to note a headache or to recall 
its onset.  However, in the absence of a medical opinion 
linking the headaches to either period of active service, the 
preponderance of the evidence is against the claim.  

With regard to the veteran's alternative claim for service 
connection for an undiagnosed illness manifested by 
headaches, the Board notes that there is no objective 
evidence of signs and symptoms - only the veteran's 
subjective complaints - of headaches.  Furthermore, these 
complaints have been attributed to medically diagnosed 
disorders (vascular headaches, muscle tension headaches 
related to his anxiety, and as a symptom of his major 
depression).  Thus, the preponderance of the evidence is 
against the claim in the absence of manifestation of one or 
more signs or symptoms of undiagnosed illness as well as 
objective indications of chronic disability and a link 
between the chronic disability and the undiagnosed illness. 

IV. Fatigue. 

With regard to the veteran's claim for service connection on 
a direct basis, the Board finds that he has failed to submit 
medical evidence of a currently diagnosed disability.  
Fatigue, itself, is not a diagnosis but rather a symptom.  In 
the absence of an identified current disability, there can be 
no valid claim.

With regard to the veteran's claim for service connection for 
fatigue as a manifestation of an undiagnosed illness, the 
Board finds that although the veteran has periodically 
complained of excessive sleepiness, fatigue or "tiredness", 
there is no objective evidence of such symptoms nor of 
chronic disability due to such symptoms.  Rather, review of 
the medical evidence shows that the veteran's complaints of 
fatigue and tiredness have been associated with his insomnia 
and depression.  It is further noted that VA mental health 
records dated January 1998, noted that the veteran was still 
employed as a forklift operator and his work ratings were 
good.  On VA examination conducted in February 1998, no 
complaint or finding was noted as to fatigue.  VA 
hospitalization report dated June to July 1998, noted a 
complaint of fatigue since June 1991.  Review of the final 
diagnoses and inpatient psychiatric and sleep disorders 
clinic consult reports indicated that the veteran's complaint 
was attributed to psychiatric symptoms, especially 
depression.  Thus, while the veteran has reported a 
manifestation of one of the symptoms of undiagnosed illness, 
objective indications of chronic disability and a link 
between the chronic disability and the undiagnosed illness 
has not been presented by competent evidence.  Accordingly, 
the preponderance of the evidence is against the claim.

V. Liver condition. 

With regard to the veteran's claim for service connection on 
a direct basis, the Board finds that he has failed to submit 
medical evidence of current disability.  Review of the VA and 
private medical evidence of record only indicate that the 
veteran has had abnormal results on liver function tests, 
which is not a disability in itself.  Extensive diagnostic 
tests and studies have been all been normal, other than a 
finding of fatty liver, which also is not considered a 
disability for VA purposes.  Thus the veteran has failed to 
establish current disability and the preponderance of the 
evidence is against the claim.  The Board further finds that 
even if the abnormal lab readings were considered to be a 
current disability, there is no medical evidence of a nexus 
between these findings and the veteran's prior periods of 
active service.  In fact, there is medical evidence that the 
veteran has a history of elevated liver readings dating from 
1986, prior to his latest period of active service. 

With regard to the veteran's claim for service connection for 
a liver condition as a manifestation of an undiagnosed 
illness, the Board finds that although there is objective 
evidence of elevated liver transaminases which have not been 
medically attributed to any known medical diagnosis, these 
signs and symptoms existed prior to the veteran's Persian 
Gulf service.  The VA has concluded that it would exceed the 
Secretary's statutory authority to compensate for aggravation 
of disabilities resulting from preexisting undiagnosed 
illnesses.  See 60 Fed. Reg. 6660 (February 3, 1995). 

VI. Diabetes mellitus. 

In the instant case, there is no evidence of diabetes 
mellitus during the veteran's active service, nor within the 
one-year presumptive period following service.  Although 
most of the veteran's service medical records are 
unavailable, we do have evidence that his blood sugar test 
was negative in May 1991.  Further review of the post-
service medical evidence of record reveals that the first 
indication of diabetes mellitus was during the veteran's 
hospitalization in June 1994, when a diagnosis of elevated 
blood sugar was recorded.  In September 1994 he was 
diagnosed to have borderline diabetes, and in November 1994, 
it was noted that the veteran was being followed in the 
nutrition clinic for his obesity and diabetes control.  The 
Board notes that this is several years after the veteran's 
discharge from both periods of active service in May 1991.  
We have considered the report by the VA physician who 
evaluated the veteran in November 1991 who noted that the 
veteran had reported a recent diabetes mellitus diagnosis by 
another provider.  Any statement of the appellant as to what 
a doctor told him is insufficient to establish a medical 
diagnosis.  The connection between what a physician said and 
the layman's account of what he purportedly said, filtered 
as it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), 
Marciniak v. Brown, 10 Vet. App. 198 (1997).  Even if 
accurate, this evidence does not demonstrate the development 
of diabetes mellitus to a compensable degree within the year 
after separation from service.

Under the rating criteria for evaluating diabetes mellitus, a 
10 percent evaluation is warranted for diabetes mellitus 
manageable by restricted diet only.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2001).  Therefore, it appears that 
diabetes mellitus was not manifest to a compensable degree 
earlier than November 1994 when he was being counseled for 
nutritional control.  This was beyond the time for a 
presumption of service connection.

The Board further notes that there is no medical evidence of 
a nexus between the veteran's currently diagnosed diabetes 
mellitus and his prior service.  Thus, the preponderance of 
the evidence is against the claim. 

VII. Acquired psychiatric disorder. 

With respect to the veteran's claim for direct service 
connection for an acquired psychiatric disorder, the Board 
finds while there is medical evidence of current disability 
(variously diagnosed as depression; schizophrenia, paranoid 
type; organic mood disorder; atypical bipolar disorder; 
psychosis not otherwise specified, cognitive disorder not 
otherwise specified, and panic disorder with agoraphobia); 
there is no medical evidence of a link between either period 
of the veteran's prior service and any of these current 
psychiatric disabilities.  

Review of the available service medical records revealed no 
evidence of a psychiatric condition or disorder.  Review of 
the post-service medical records indicates that Dr. Peluso in 
1992 noted it was difficult to tell whether the veteran was 
exhibiting tiredness or depression.  The veteran was admitted 
to a VA medical center in June 1994 with various medical 
complaints as well as complaints of sleep disturbances, 
delusions of being visited at night be a "visitor", auditory 
and visual hallucinations, paranoid ideation, and memory 
loss.  The veteran reported a history of auditory 
hallucinations and depression of approximately one year's 
duration.  The diagnosis at discharge was psychosis not 
otherwise specified. 

VA medical records dated since June 1994 show continued 
outpatient psychiatric treatment, to include psychotropic 
medications, to the present time.  Although the veteran's 
condition has been variously diagnosed, there is no clinical 
evidence or medical opinion of record linking it to the 
veteran's prior active service which ended in June 1991.  
Furthermore, psychosis was not manifest to a compensable 
degree within one year after separation from service in June 
1991.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim. 

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder as a manifestation of an 
undiagnosed illness, the Board finds that there is no 
evidence showing that the veteran has "undiagnosed" 
illness[es] accounting for his psychological complaints.  His 
symptoms and findings on psychiatric examinations have been 
attributed to known clinical diagnoses.  As the provisions of 
38 C.F.R. § 3.317 only apply to an undiagnosed illness, 
service connection is precluded under this regulation.  See 
38 C.F.R. § 3.317(a)(1)(I) (2001). 


VIII. Right ankle disorder.

It is noted that a May 1989 report of service medical 
examination found all systems normal.  There are no service 
treatment records available from the veteran's period of 
active duty from November 1990 to May 1991.  In support of 
his claim, the veteran also submitted several "buddy" 
statements.  In sum, these statements indicated that the 
individuals had witnessed the veteran's fall in service 
and/or that they had observed his knee injury and complaints.  
Some fellow servicemen had indicated a right ankle complaint.

Post-service treatment records, both VA and private, dated 
from 1992 to the present, show continued complaints and 
treatment for a bilateral knee condition, including surgery.  
However, with regard to the right ankle claim, the Board 
finds that there is no competent medical evidence of a 
current right ankle disability related to the veteran's 
period of active service.  No current right ankle disability 
has been shown to be attributable to an inservice right ankle 
injury.

The Board again notes that the pre-service report of 
examination dated May 1989 noted no ankle disorder or 
disability.  Nor was any such disorder mentioned in the 
veteran's service examination conducted in May 1991 or VA 
examination conducted in November 1991 although the veteran 
did give a history of twisting his ankle in service when he 
fell from the truck.  The veteran first submitted a claim for 
an ankle disorder in October 1992. 

Review of post-service VA and private medical outpatient and 
inpatient treatment records revealed no objective evidence of 
a right ankle disorder or disability.  Report of VA 
examination conducted in August 1994 noted X-ray and physical 
examination of the right ankle was normal.  The diagnosis 
based on the veteran's history was status post sprain of 
right ankle with residual pain.  Report of VA examination 
conducted in February 1998, noted subjective complaint of 
recurring right ankle pain.  Examination of the right ankle 
was normal; however, based on the veteran's history, the 
diagnosis was " residuals of right ankle sprain." 

The veteran is certainly capable of providing evidence of 
symptomatology.  However, even accepting his statements as 
true, he does not have the medical expertise to render a 
probative opinion as to medical diagnosis or causation.  
Thus, the Board concludes that although the veteran has 
submitted lay evidence of a fall in service, there is no 
evidence of no competent medical evidence of current 
disability related to such fall in service or any other 
incident of service; nor, alternatively has the veteran 
submitted evidence of chronicity of symptomatology since 
service with medical evidence linking current disability to 
such symptomatology.  Accordingly, in the absence of such 
competent medical evidence, the preponderance of the evidence 
is against the claim.

New and material evidence. 

Service connection for hypertension was denied in an August 
1992 rating decision.  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  The August 1992 rating decision is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence.  New and material evidence means evidence 
not previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
notes that there have been changes to the regulations 
regarding of new and material evidence contained in 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)), but these are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
fulfilled.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Prior to considering whether new and material evidence has 
been submitted, we find that any duty imposed by the VCAA 
with regard to previously denied claims has been fulfilled.  
VA is obligated to advise a claimant of the kind of evidence 
needed to reopen a previously denied claim, see Graves v. 
Brown, 8 Vet. App. 522 (1996), but this obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the RO adequately 
fulfilled any obligation under VCAA with the issuance of the 
rating decisions, the Statement of the Case and Supplemental 
Statements of the Case which provided the law and regulations 
pertaining to new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Evidence considered by the RO in its August 1992 decision 
included the veteran's service medical records from his first 
period of service, which reflected blood pressure readings 
within the normal range; National Guard service examination 
reports while he was in the National Guard dated in May 1985, 
May 1989, and while on active duty in May 1991, which showed 
elevated blood pressure readings; and report of VA 
examination dated November 1991, which noted diagnosis of 
benign essential hypertension under good control with 
medication. 

The RO in August 1992, denied service connection for 
hypertension on the basis that after weighing the evidence, 
the RO concluded that the veteran's hypertension had existed 
prior to his second period of active service and was not 
aggravated by service. 

The evidence received by the VA since the August 1992 RO 
decision consists of VA and private treatment records showing 
diagnosis and continued treatment for hypertension. 

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is not new and material to the 
issue of service connection for hypertension.  The evidence 
submitted in support of the petition to reopen the claim 
fails to cure the evidentiary defect that existed when the RO 
denied service connection in August 1992, namely, it failed 
to address the finding that hypertension preexisted the 
second period of service and was not aggravated by service.  
The evidence submitted is cumulative of that which was known 
at the time of the prior rating decision, that the appellant 
had hypertension.  The additional evidentiary submissions 
merely show current continued treatment for hypertension, an 
element of the claim that was previously shown on 
consideration of the claim by the RO in August 1992.  That 
which confirms a previously known fact at the time of the 
prior final decision is cumulative and therefore, not new and 
material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
Accordingly, the petition to reopen the claim is denied.


ORDER

Service connection for a skin condition, on a direct basis, 
or alternatively as a manifestation of an undiagnosed 
illness, is denied.  Service connection for a 
respiratory/pulmonary disorder, on a direct basis, or 
alternatively as a manifestation of an undiagnosed illness, 
is denied.  Service connection for headaches, on a direct 
basis, or alternatively as a manifestation of an undiagnosed 
illness, is denied.  Service connection for fatigue, on a 
direct basis, or alternatively as a manifestation of an 
undiagnosed illness, is denied.  Service connection for a 
liver condition, on a direct basis, or alternatively as a 
manifestation of an undiagnosed illness, is denied.  Service 
connection for diabetes mellitus, is denied.  Service 
connection for an acquired psychiatric disorder, on a direct 
basis, or alternatively as a manifestation of an undiagnosed 
illness, is denied.  Service connection for a right ankle 
disorder is denied.  The petition to reopen the claim for 
service connection for hypertension is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

